5:20-cv-01533-DCC-KDW   Date Filed 05/08/20   Entry Number 37-23   Page 1 of 2




                            Exhibit W:
Summary of Institutional Counts as of May 4, 2020
5:20-cv-01533-DCC-KDW       Date Filed 05/08/20   Entry Number 37-23   Page 2 of 2




                   Summary of Institutional Counts
                        as of Midnight on May 4, 2020
              Institution      Capacity     Physical   Authorized
                                             Count      Absences
            ALLENDALE               1,104          873           3
            BROAD RIVER             1,705        1,294           4
            EVANS                   1,389        1,197           1
            GOODMAN                   548          357
            GRAHAM                    887          667           4
            KERSHAW                 1,372        1,216           2
            KIRKLAND                2,003        1,676          13
            LEATH                     844          495           2
            LEE                     1,477        1,272           3
            LIEBER                  1,186        1,090           5
            LIVESAY                   492          401           1
            MACDOUGALL                672          578
            MANNING                   836          425
            MCCORMICK                 997          904           3
            PALMER                    292          247           1
            PERRY                     878          813           1
            RIDGELAND               1,005          902           1
            TRENTON                   719          407           1
            TURBEVILLE              1,353          922           3
            TYGER RIVER             1,060          961
            WATEREE RIVER             883          635           1
            Total                  21,702      17,332           49




             INSTITUTIONAL COUNTS MAY 4, 2020 000001
